Appeals from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered June 16, 2014 in a personal injury action. The order, among other things, denied in part the motions of defendants Bakery Engineering/Winkler, Inc., Winkler Backereitechnik GmbH and Werner & Pfleiderer Industrielle Backtechnik GmbH seeking summary judgment and granted the cross motion of plaintiff for leave to serve an amended complaint.
It is hereby ordered that said appeals are unanimously dismissed without costs as moot (see Sutton Inv. Corp. v City of Syracuse, 12 AD3d 1201 [2004]).
Present — Smith, J.P., Peradotto, Carni, Whalen and DeJoseph, JJ.